 Case 3:21-cv-00100-JPG Document 30 Filed 05/24/21 Page 1 of 3 Page ID #101




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DUSTIN KNIGHT,                                     )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )   Case No. 21-cv-00100-JPG
                                                    )
 MARILYN REYNOLDS,                                  )
                                                    )
                 Defendant.                         )

                                   ORDER DISMISSING CASE

GILBERT, District Judge:

        On January 28, 2021, Plaintiff Dustin Knight filed this civil rights action pro se pursuant to 42

U.S.C. § 1983 to complain of a delay in his criminal proceedings and unconstitutional conditions of

pretrial confinement at Williamson County Jail. (Doc. 1). On the same date, the Court entered a Notice

and Order advising Plaintiff of his ongoing obligation to notify the Court of any address changes within

seven (7) days of the change. (Doc. 2). The Order states, “[Y]ou are advised that if your address

changes, you must notify the Court within seven days of the change by filing a Notice of Change of

Address. Failure to do so could result in the dismissal of your case.” (Id.). Plaintiff was again

reminded of his continuing obligation to advise the Court of any address changes in the Order for

Service of Process entered February 2, 2021. (Doc. 4, p. 5).

        After the Court screened the Complaint pursuant to 28 U.S.C. § 1915A (Doc. 4) and entered

an Initial Scheduling Order (Doc. 22), Plaintiff’s mail was returned to the Court undeliverable in late

March 2021. (See Docs. 17 and 24). Therefore, on April 21, 2021, the Court entered the following

show cause order:

    ORDER TO SHOW CAUSE: Plaintiff was advised of his continuing obligation to keep the
    Clerk of Court informed of any change in his address and that failure to timely update his
    address could result in dismissal of this action for want of prosecution. (See Docs. 2 and 4).
    One or more documents mailed to Plaintiff by the Court has been returned undeliverable. (See
    Docs. 17 and 24). Plaintiff is hereby ORDERED to SHOW CAUSE on or before MAY 5,
    2021, why this action should not be dismissed based on his failure to comply with the Court’s
                                                   1
 Case 3:21-cv-00100-JPG Document 30 Filed 05/24/21 Page 2 of 3 Page ID #102




    Orders at Docs. 2 and 4 to update his address and for failure to prosecute his claims. FED. R.
    CIV. P. 41(b). Plaintiff is WARNED that failure to respond to this Order will result in dismissal
    of the action with prejudice. The Clerk is DIRECTED to transmit a copy of this Order to Show
    Cause to Plaintiff at the address he most recently provided to the Court.

(Doc. 25). To comply with the show cause order, Plaintiff was required to update his address and/or

explain why this case should not be dismissed for non-compliance with the Order. (Id.). The deadline

for doing so was May 5, 2021.

        That deadline passed. Plaintiff failed to respond to the show cause order or notify the Court of

his address change. He also failed to request an extension of the deadline for doing so.

        On May 6, 2021, the Court entered a notice of impending dismissal to warn Plaintiff that this

action will be dismissed with prejudice, if he does not respond to the show cause order by the extended

deadline of May 20, 2021. (See Doc. 26). Plaintiff failed to respond to the show cause order and notice

of impending dismissal. Once again, he did not seek an extension of the deadline.

        The Court has received numerous items addressed to Plaintiff and returned to the Court

undeliverable since entry of the notice of impending dismissal. (See Docs. 19, 22-23, 25, 27-29). This

includes the Order to Show Cause. (Doc. 25). In fact, Plaintiff has not communicated with the Court

since February 11, 2021. (See Doc. 11).

        The Court will not allow this matter to linger indefinitely. This action will be dismissed with

prejudice based on Plaintiff’s failure to comply with the Orders at Documents 2 and 4 and the show

cause orders at Documents 25 and 26. See FED. R. CIV. P. 41(b). The dismissal shall not count as one

of Plaintiff’s three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

                                              Disposition

        IT IS ORDERED that this action is DISMISSED with prejudice, based on Plaintiff’s failure

to comply with the Court’s Orders at Documents 2 and 4 to notify the Court of any address changes,

to comply with the Court’s Orders to Show Cause at Documents 25 and 26, and to prosecute his claims

in this case. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson


                                                   2
 Case 3:21-cv-00100-JPG Document 30 Filed 05/24/21 Page 3 of 3 Page ID #103




v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal does not count as one of Plaintiff’s three

allotted “strikes” within the meaning of Section 1915(g).

       IT IS ORDERED that Plaintiff’s obligation to pay the filing fee for this action was incurred

at the time the action was filed, regardless of subsequent developments in the case. Accordingly, the

filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133

F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he will

be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See FED. R.

APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan

v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover, if the appeal is

found to be nonmeritorious, Plaintiff may incur a “strike.” A proper and timely motion filed pursuant

to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of the judgment,

and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 5/24/2021                                s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                  3
